Citation Nr: 0713863	
Decision Date: 05/10/07    Archive Date: 05/25/07

DOCKET NO.  05-12 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York



THE ISSUE

Entitlement to increased rating in excess of 20 percent for 
the service-connected residuals of an open fracture of the 
proximal left tibia with osteoarthritis of the left knee.  



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1972 to 
November 1976.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 RO rating decision.  

In July 2006, the Board had remanded the case to the RO, via 
the Appeals Management Center (AMC), for further development 
of the record.  

Then, the RO issued a December 2006 Supplemental Statement of 
the Case (SSOC) and increased the rating from 10 percent to 
20 percent for the service-connected residuals of an open 
fracture of the proximal left tibia with osteoarthritis of 
the left knee, effective on September 14, 2001, the date of 
the claim.  

Inasmuch as a rating higher than 20 percent for the service-
connected left leg disability is available, and inasmuch as a 
claimant is presumed to be maximum available benefit for a 
given disability, the claim for higher ratings, as reflected 
on the title page, remains viable on appeal.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  

The Board notes that, in July 2006, the issue of increased 
rating in excess of 10 percent for the service-connected left 
muscle group XI dysfunction was remanded to the RO, via the 
AMC, for the issuance of a Statement of the Case (SOC).  This 
was done in December 2006, but the veteran did not file a 
timely Substantive Appeal.  Therefore, this matter is not 
before the Board on appeal.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The service-connected left leg disability is not shown to 
be productive of a distinct level of impairment reflected by 
ankylosis of the knee, flexion limited to 45 degrees, 
extension  limited to 10 degrees or more than moderate 
recurrent subluxation or lateral instability; the overall 
disability picture is shown to more nearly approximate that 
of malunion of the left tibia with marked knee disablement.  



CONCLUSION OF LAW

The criteria for the assignment of an increased rating of 30 
percent for the service-connected left leg disability have 
not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.14, 4.40, 4.45, 4.71a 
including Diagnostic Codes 5003, 5010, 5256, 5259, 5260, 
5261, 5262 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

In January 2002, prior to the rating decision on appeal, the 
RO sent the veteran a letter advising him that in order to 
support a claim for higher evaluation for a service-connected 
disability, the evidence must show that the disability had 
become worse; the veteran had an opportunity to respond prior 
to the issuance of the August 2003 rating decision.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim for increased rating and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the June 2002 letter, a March 2004 
letter, a February 2005 letter, and a September 2006 letter 
satisfy the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained 
that the claimant, and what evidence, if any, will be 
obtained by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  

The June 2002, March 2004, February 2005, and September 2006 
letters advised the veteran that VA is responsible for 
getting relevant records from any Federal agency including 
military, VA Medical Centers (including private facilities 
where VA authorized treatment) and the Social Security 
Administration.  

The letters also stated that VA would make reasonable efforts 
to obtain records on the veteran's behalf from non-Federal 
entities (including private hospitals, state and local 
governments, and employers) if provided appropriate 
authorization to do so.  

A December 2006 letter specifically advised the veteran, "If 
you have any information or evidence that you have previously 
not told us about or given to us, and that information or 
evidence concerns the level of your disability or when it 
began, please tell us or give us that evidence now."  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  However, the 
Board finds that the lack of full pre-adjudication notice in 
this appeal has not, in any way, prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 20038 U.S.C.A. § ; 
38 C.F.R. § 6).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and the veteran 
was afforded ample opportunity to submit such information 
and/or evidence.  

Following the issuance of the September 2006 letter, which 
completed VA's notice requirements, the veteran was afforded 
an opportunity to present information and/or evidence 
pertinent to the appeal before issuance of the SSOC in 
December 2006.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  

As regards the claim for increase on appeal, the Board finds 
that this was accomplished in the March 2005 SOC and December 
2006 SSOC, which suffices for Dingess.  

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned, and this 
has was expressly done in follow-up letters sent to the 
veteran in September 2006 and December 2006.  

Further, the Board's decision herein denies the claim for 
increased initial rating, so no effective date is being 
assigned.  There is accordingly no possibility of prejudice 
under the notice requirements of Dingess as regards a claim 
for increased rating.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  

Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  
The veteran was afforded a VA medical examination in December 
2006.  

Finally, the veteran was advised of his right to a hearing 
before the RO and/or before the Board, but he waived that 
right.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for increased rating 
for the service-connected disability of osteoarthritis of the 
left knee.  


II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Thereafter, the RO assigned a 20 percent rating for the 
service-connected osteoarthritis of the left knee under 
Diagnostic Code 5010-5262.  Under Diagnostic Code 5010, 
arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  

Under Diagnostic Code 5262, a 20 percent evaluation is 
warranted where there is malunion of the tibia and fibula 
with moderate knee or ankle disability; a 30 percent 
evaluation is warranted where there is malunion of the tibia 
and fibula with marked knee or ankle disability; and a 40 
percent evaluation is warranted where there is nonunion of 
the tibia and fibula with loose motion requiring a brace.  

Under other criteria, such as Diagnostic Code 5256, a 30 
percent rating is assigned when the ankylosis of the knee has 
a favorable angle in full extension, or in slight flexion 
between 0 degrees and 10 degrees; a 40 percent rating is 
assigned where ankylosis of the knee has flexion between 10 
degrees and 20 degrees; a 50 percent rating is assigned where 
ankylosis of the knee has flexion between 20 degrees and 45 
degrees; and a 60 percent rating is assigned when ankylosis 
of the knee is extremely unfavorable in  flexion at an angle 
of 45 degrees or more.  

Under Diagnostic Code 5257, a 10 percent evaluation is 
warranted for slight knee on the basis of recurrent 
subluxation or lateral instability; a 20 percent evaluation 
is warranted for moderate impairment; and a 30 percent rating 
is assignable for severe impairment.  
 
Under Diagnostic Code 5260, a 10 percent rating is warranted 
where flexion of the leg is limited to 45 degrees; a 20 
percent rating is warranted where flexion is limited to 30 
degrees; and a 30 percent rating is appropriate where flexion 
is limited to 15 degrees.  

Under Diagnostic Code 5261, a 10 percent rating is 
appropriate where extension of the leg is limited to 10 
degrees; a 20 percent rating is warranted for extension 
limited to 15 degrees; and a 30 percent rating is warranted 
for extension limited to 20 degrees.  

Further, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

The veteran's most recent VA medical examination was in 
December 2006.  The veteran reported having symptoms in his 
left knee consisting of pain, stiffness and swelling.  He 
also reported having 10-12 episodes a year of instability and 
giving way.  He had locking episodes about 3 times a year.  

The veteran reported having pain everyday, flare-ups 
approximately 10 times a month where he would then 
subsequently overuse his knee and that resulted in more pain, 
stiffness and dysfunction.  

During those flare-ups, the veteran reported that he was 
predominantly housebound and predominantly on the couch 
however, the veteran could still get up and around but with 
more pain and limitation.  

The veteran reported owning a brace but not wearing it 
because it caused him more pain.  He added that he treated 
his leg by grinning and bearing it and periodically taking 
some Naprosyn.  

The examiner noted that the veteran's walking was limited to 
30 to 45 minutes and that afterwards he would have knee 
problems.  The veteran could stand 2 to 3 hours but shifted 
his weight to his right leg.  The veteran worked at a few 
different jobs, which included home contracting and apartment 
maintenance.  He reported missing one week of work at an 
apartment complex due to his left knee.  

The examiner noted that the veteran walked with a limp and 
that he favored his left leg.  There was no gross abnormality 
of color or deformity but some suggestion of swelling.  The 
examiner noted that there was some slight crepitus, swelling 
and joint line pain. 

The veteran's left knee range of motion was that of passive 
extension  to 0 degrees, flexion to 115 degrees with pain 
from 110 degrees.  The active range of motion was that of 
extension to 0 degrees, flexion to 115 degrees with pain from 
110 degrees to 115 degrees. 

The examiner stated that testing showed moderate medial 
collateral ligament instability and that testing of the 
lateral collateral, anterior and posterior cruciate ligaments 
showed relative stability.  

The May 2006 X-ray studies showed that there was mild 
narrowing of the patellofemoral joint compartment and the 
lateral joint compartments of the left knee.  The reports 
also showed an old healed fracture deformity of the left 
tibia.  

The examiner assessed the veteran with an old healed fracture 
deformity of the left tibia, left knee osteoarthritis and 
left knee medial collateral ligament with moderate 
instability.  

Here, based on the recent VA examination, the veteran is not 
shown to suffer from service-connected left knee disability 
manifested by ankylosis, flexion limited to 45 degrees or 
extension limited to 10 degrees, respective.  There also is 
not shown to be more than moderate recurrent subluxation or 
lateral instability of the left knee.  

VA must consider the effect of pain and weakness when rating 
a service-connected disability on the basis of limitation of 
range of motion.  DeLuca, supra.  Functional loss due to pain 
or weakness must be supported by adequate pathology and 
evidenced by the visible behavior of the claimant.  See 38 
C.F.R. § 4.40.  

The VA examiner in this regard did not note any additional 
limitation of function due to pain, fatigue, weakness or lack 
of endurance.  

However, overall, the Board finds that the service-connected 
left leg disability to more closely resemble a level of 
incapacity reflected by malunion of the tibia with marked 
knee disablement.  

The Board accordingly finds that a 30 percent rating is for 
application in light of the combined effect of the service-
connected manifestations, including malunion of the tibia, 
functional loss due to pain, instability and weakness.  For 
these reasons, an increased rating of 30 percent for the 
service-connected left leg disability is warranted.  



ORDER

An increased rating of 30 percent for the service-connected 
residuals of an open fracture of the proximal left tibia with 
osteoarthritis of the left knee is granted, subject to the 
regulations controlling disbursement of VA monetary benefits.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


